               Case 20-02089-GLT   Doc 10-1 Filed 06/08/20 Entered 06/08/20 12:29:29                      Desc
                                   Parties and Counsel Served Page 1 of 3
Douglas and Suzanne Grimes         Samuel G. Dunlop, Esquire             Christian D. Marquis, Esquire
2021 Majestic Drive                Thomas Thomas & Hafer LLP             Marshall Dennehey Warner Coleman & Goggin, PC
                                                                    th
Canonsburg, PA 15317               525 William Penn Place, 37 Floor      Union Trust Building
                                   Suite 3750                            501 Grant Street, Suite 700
Brandon B. Rothey, Esquire         Pittsburgh, PA 15219                  Pittsburgh, PA 15219
Meyer Unkovic & Scott LLP          sdunlop@tthlaw.com                    CDMarquis@mdwcg.com
Henry W. Oliver Building
535 Smithfield Street Suite 1300   Melvin L. Vatz, Esquire               The Gateway Engineers, Inc.
Pittsburgh, PA 15222               Law Office of Melvin L. Vatz          100 McMorris Road
bbr@muslaw.com                     247 Fort Pitt Blvd., 4th Floor        Pittsburgh, PA 15205
                                   Pittsburgh, PA 15222
Kate E. McCarthy, Esquire          mvatz@vatzlaw.com                     Thomas H. Ayoob, III, Esquire
Meyer Unkovic & Scott LLP                                                Thomas H. Ayoob III & Associates, LLC
Henry W. Oliver Building           NVR, Inc. d/b/a Ryan Homes            710 Fifth Avenue, Suite 2000
535 Smithfield Street Suite 1300   11700 Plaza America, Suite 500        Pittsburgh, PA 15219
Pittsburgh, PA 15222               Reston, VA 20190                      tom@pioneerls.com
kem@muslaw.com
                                   Russell D. Giancola, Esquire          Matthew Junker, Esquire
Frank Kosir, Jr., Esquire          Porter Wright Morris & Arthur         Thomas H. Ayoob III & Associates, LLC
Meyer Unkovic & Scott LLP          6 PPG Place, Suite 830                710 Fifth Avenue, Suite 2000
Henry W. Oliver Building           Pittsburgh, PA 15222                  Pittsburgh, PA 15219
535 Smithfield Street Suite 1300   rgiancola@porterwright.com            matthewj@pioneerls.com
Pittsburgh, PA 15222
fk@muslaw.com                      Kathleen A. Gallagher, Esquire        Mark Reilly, Esquire
                                   Porter Wright Morris & Arthur         Thomas H. Ayoob, III, Esquire
Thomas Ernest Zumpella, Esquire    6 PPG Place, Suite 830                710 Fifth Avenue, Suite 2000
Thomas Thomas & Hafer LLP          Pittsburgh, PA 15222                  Pittsburgh, PA 15219
                            th
525 William Penn Place, 37 Floor   kgallagher@porterwright.com           mark@pioneerls.com
Suite 3750
Pittsburgh, PA 15219               David I. Kelch, Esquire               Pennsylvania Soil and Rock Incorporated
tzumpella@tthlaw.com               Porter Wright Morris & Arthur         570 Beatty Road
                                   6 PPG Place, Suite 830                Monroeville, PA 15146
Karin M. Romano, Esquire           Pittsburgh, PA 15222
Thomas Thomas & Hafer LLP          dkelch@porterwright.com               Mark R. Brashear
                            th
525 William Penn Place, 37 Floor                                         570 Beatty Road
Suite 3750                         Scott E. North, Esquire               Monroeville, PA 15146
Pittsburgh, PA 15219               Porter Wright Morris & Arthur
kromano@tthlaw.com                 6 PPG Place, Suite 830                Henri Marcel, Esquire
                                   Pittsburgh, PA 15222                  Deasey Mahoney Valentini Ltd.
Thomas P. McGinnis, Esquire        snorth@porterwright.com               1601 Market Street, Suite 3400
Thomas Thomas & Hafer LLP                                                Philadelphia, PA 19103-2301
                            th
525 William Penn Place, 37 Floor   North Strabane Township               hmarcel@dmvlawfirm.com
Suite 3750                         1929 Route 519
Pittsburgh, PA 15219               Canonsburg, PA 15317
tmcginnis@tthlaw.com
                Case 20-02089-GLT    Doc 10-1 Filed 06/08/20 Entered 06/08/20 12:29:29                       Desc
                                     Parties and Counsel Served Page 2 of 3
Christine D Steere, Esquire          Joseph B. Mayers, Esquire            John Barton Cromer, Esquire
Deasey Mahoney & Valentini, Ltd.     3031 Walton Road, Suite A330         Burke Cromer Cremonese
103 Chesley Drive                    Plymouth Meeting, PA 19462           517 Court Place
Media, PA 19063;                     jmayers@themayersfirm.com            Pittsburgh, PA 15219
csteere@dmvlawfirm.com                                                    jcromer@bccattorneys.com
                                     Christopher and Elizabeth Phillips
Alton Industries, Inc.               1021 Oakwood Drive                   Morris Knowles & Associates
11 Carlton Drive                     Canonsburg, PA 15317                 443 Athena Drive
Eighty Four, PA 15330                                                     Delmont, PA 15626
                                     Robert O Lampl, Esquire
Dennis J. Geis, Jr., Esquire         Robert O Lampl Law Office            Catherine Loeffler, Esquire
Margolis Edelstein                   Benedum Trees Building               Houston Harbaugh
535 Smithfield Street, Suite 1100    223 Fourth Avenue, 4th Floor         Three Gateway Center, 22nd Fl.
Pittsburgh, PA 15222                 Pittsburgh, PA 1522                  401 Liberty Ave.
dgeis@margolisedelstein.com          rol@lampllaw.com                     Pittsburgh, PA 15222
                                                                          loefflercs@hh-law.com
Robert A. Arcovio, Esquire           Benjamin J. Steinberg, Esquire
Margolis Edelstein                   Myers Law Group LLC                  Samuel H. Simon, Esquire
525 William Penn Place, Suite 3300   17025 Perry Highway                  Houston Harbaugh
Pittsburgh, PA 15219                 Warrendale, PA 15086                 Three Gateway Center, 22nd Fl.
rarcovio@margolisedelstein.com       benjamin@jpmyerslaw.com              401 Liberty Ave.
                                                                          Pittsburgh, PA 15222
Stephen P. Plonski, Esquire          Jeffrey P. Myers, Esquire            ssimon@hh-law.com
Margolis Edelstein                   Myers Law Group LLC
525 William Penn Place, Suite 3300   17025 Perry Highway                  Mutual Benefit Insurance Company
Pittsburgh, PA 15219                 Warrendale, PA 15086                 409 Penn Street
splonski@margolisedelstein.com       jeffrey@jpmyerslaw.com               Huntingdon, PA 16652


Lisa M. Burkhart, Esquire            Jeanne E. Hecht                      Jacob C. Cohn, Esquire
Brandt Milnes & Rea PC               141 Twilight Drive                   Gordon & Rees, LLP.
1109 Grant Building                  Canonsburg, PA 15317                 Three Logan Square
310 Grant Street                                                          1717 Arch St, Suite 610
Pittsburgh, PA 15219                 Douglas R Nolin, Esquire             Philadelphia, PA 19103
lburkhart@bmr-law.com                Peacock Keller, LLP                  jcohn@gordonrees.com
                                     95 West Beau Street, Suite 600
                                                                          Commonwealth of Pennsylvania, Dept. of Environmental
Gerard J. Cipriani, Esquire          Washington, PA 15301
                                                                          Protection
Cipriani & Werner                    dnolin@peacockkeller.com             400 Waterfront Drive
650 Washington Road, Suite 700                                            Pittsburgh, PA 15222
Pittsburgh, PA 15228                 Thomas A Steele, Esquire
gcipriani@c-wlaw.com                 Peacock Keller, LLP                  Vera Kanova, Esquire
                                     95 West Beau Street, Suite 600       Commonwealth of PA Office of Chief Counsel
Jamie Lenzi, Esquire                 Washington, PA 15301                 P.O. Box 8464
Cipriani & Werner                    tsteele@peacockkeller.com            400 Market Street, 9th Floor
650 Washington Road, Suite 700                                            Harrisburg, PA 17101
Pittsburgh, PA 15228                 Jeffrey and Christine Swarek         verkanova@pa.gov
jlenzi@c-wlaw.com                    1024 Oakwood Drive
                                     Canonsburg, PA 15317
               Case 20-02089-GLT        Doc 10-1 Filed 06/08/20 Entered 06/08/20 12:29:29   Desc
                                        Parties and Counsel Served Page 3 of 3
Brian L. Greenert, Esquire              Jason H. Peck, Esquire
Commth. of PA, Dept. of Envrionmental
                                        DiBella, Geer, McAllister & Best, P.C.
Protection
Office of Chief Counsel                 20 Stanwix Street, 11th Floor
400 Waterfront Drive                    Pittsburgh, PA 15222
Pittsburgh, PA 15222                    jpeck@dgmblaw.com
bgreenert@pa.gov
                                        Westfield Insurance Company
Rajiv and Namrata Bhatt                 One Park Circle
4006 Brentwood Drive                    P.O. Box 5001
Canonsburg, PA 15317                    Westfield Center, OH 44251


Brian and Jessica Sanders               Dennis Chow, Esquire
400 Brentwood Drive                     Fowler Hirtzel McNulty & Spaulding, LLP
Canonsburg, PA 15317                    2000 Market Street, Suite 550
                                        Philadelphia, PA 19103
John J. Heurich, Jr., Esquire           dchow@fhmslaw.com
The Lynch Law Group
501 Smith Drive, Suite 3                Alan and Cynthia Marker
Cranberry Township, PA 16066            2103 Majestic Drive
jheurich@lynchlaw-group.com             Canonsburg, PA 15317


Strnisha Excavation, Inc.               Alexander Coghill
109 Veronica Drive                      2042 Majestic Drive
Canonsburg, PA 15317                    Canonsburg, PA 15317


John C. Brzustowicz, Esquire            Larry E. Wahlquist
Brzustowicz & Marotta, PC               U.S. Trustee Program/Dept. of Justice
4160 Washington Rd., Suite 208          1001 Liberty Avenue, Suite 970
McMurray, PA 15317                      Pittsburgh, PA 15222
bmmlaw@brzmar.com                       larry.e.wahlquist@usdoj.gov


Paul K. Geer, Esquire                   Majestic Hills, LLC
DiBella Geer, McAllister & Best, P.C.   3625 Washington Pike
20 Stanwix Street, 11th Floor           Bridgeville, PA 15017
Pittsburgh, PA 15222
PGeer@dgmblaw.com


Tara L. Maczuzak, Esquire
DiBella, Geer, McAllister & Best
20 Stanwix Street, 11th Floor
Pittsburgh, PA 15222
tmaczuzak@dgmblaw.com


Marjorie A Marotta, Esquire
Brzustowicz & Marotta, PC
4160 Washington Road, Suite 208
McMurray, PA 15317
bmmlaw@brzmar.com
